                    IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF NORTH CAROLINA



THOMAS KRAKAUER,

                  Plaintiff,

       v.                                                       1:14-CV-333

DISH NETWORK L.L.C.,

                  Defendant.




                                          ORDER

       After a jury trial at which the plaintiff prevailed on behalf of a class, the Court

appointed Kurtzman Carson Consulting (KCC) as Claims Administrator. Doc. 360. In

April 2018, the Court issued a final judgment in favor of the class for $61,342,800, Doc.

439, and the United States Court of Appeals for the Fourth Circuit recently affirmed.

Docs. 509, 510. The Court has also approved class counsel’s motion for attorney’s fees

and expenses, all to be paid from the final judgment. Doc. 495.

       It is now appropriate to expand the scope of KCC’s appointment to authorize KCC

to hold and then to disburse judgment proceeds to class members, as directed by the

Court in final disbursement orders. No earlier than thirty-one days after entry of a

disbursement order, and so long as no stay has been entered, KCC shall disburse funds to

class members in an amount directed by the Court in its disbursement orders. The Court

does not anticipate issuing any orders disbursing judgment funds to any class member




     Case 1:14-cv-00333-CCE-JEP Document 523 Filed 08/20/19 Page 1 of 3
until proceedings before the United States Supreme Court conclude.

       The Court also authorizes KCC to undertake additional administrative tasks

related to the distribution of judgment proceeds that may include, inter alia, efforts to

secure IRS Form W-9s from class members; follow-up mailings, telephone calls, emails,

and other communications to class members who have not cashed checks; handling and

responding to class member calls or correspondence; preparing and filing any necessary

tax returns for the funds held; and providing periodic reporting to the Court and the

parties, at the Court’s discretion, about the status of distributions. KCC may begin these

additional administrative tasks at its discretion following issuance of this Order.

       The plaintiff has asked for an order immediately disbursing $513,269 to KCC in

payment of its expenses to date. See Doc. 519 at 3. The parties appear to agree that

KCC’s fees should be paid from the judgment but disagree on whether the disbursement

should be entered now or later, if and when the judgment survives Dish’s expected

petition for certiorari. Id. at 3–5.

       There is no pending motion as to KCC’s bill, and there has been no discussion of

the appropriate standard the Court should apply in reviewing and authorizing payment to

KCC. The Court assumes that KCC should be paid for its services in the amount billed,

assuming the bill is reasonable, but it would be helpful if the parties could direct the

Court’s attention to any case law or rules discussing the appropriate standard. The

plaintiff shall file a motion seeking approval of the payment of KCC’s bill no later than

September 11, 2019; the plaintiff should include with this motion information supporting

                                              2



      Case 1:14-cv-00333-CCE-JEP Document 523 Filed 08/20/19 Page 2 of 3
the amount of the request, see id. at 3 (offering to provide detail supporting the amount),

and a brief no longer than 5000 words directing the Court’s attention to relevant legal

authority. If anyone objects to the reasonableness of the fee request or to the standard

suggested by the plaintiff, such objection shall be filed no more than fourteen days later,

in a brief no longer than 5000 words and, to the extent the objection is based on the

reasonableness of the fee, with supporting declarations or other evidence. The briefs

need not address the timing of the disbursement order, as that has already been addressed.

       As to future bills from KCC, the Court proposes that KCC file requests for

payment directly with the Court in a similar fashion to the Special Master. See Doc. 448

at ¶ k. The plaintiff shall confer with KCC and Dish and submit a proposed order to this

effect, or otherwise as agreed, at the time it files its motion and brief. If the parties do not

agree, they shall file a joint submission addressing competing proposals for the procedure

to apply to future bills.

       It is ORDERED that:

       1. The responsibilities and authority of Kurtzman Carson Consulting as Claims

           Administrator are expanded as stated herein; and

       2. Additional submissions from the parties as to payment of KCC’s current and

           future bills are authorized as stated herein.

       This the 20th day of August, 2019.



                                               ________________________________
                                               UNITED STATES DISTRICT JUDGE
                                               3



      Case 1:14-cv-00333-CCE-JEP Document 523 Filed 08/20/19 Page 3 of 3
